DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An Examiner’s amendment to the Title of Invention appears below.

3.	In response to Applicant’s reply filed on 02/08/2021, claims 1–33 are allowed.

The listing of claims in the reply represents the latest version of the claims in the application.


EXAMINER’S AMENDMENT
4.	Pursuant to MPEP § 606.01, the title had been changed to read:

“MAPREDUCE JOB RESOURCE SIZING USING ASSESSMENT MODELS”


Reason for Allowance
The following is the Examiner’s statement of reasons for allowance: 

The prior art of record, when viewed individually or in combination, does not expressly teach nor render obvious the features in each of the independent claims 1, 8, 13, 20, 25, 32, and 33, viewing each as a whole, specific to the recited limitations (and similar limitations of commensurate scope) of:


compute the input data by using a computing resource that is of the resource size and that is in a preset resource pool, wherein the target task is any computing task of the one or more computing tasks.”


a.	At best, a first reference, Meng et al., US 2013/0104140 A1, teaches resource aware scheduling of processes in a distributed computing environment comprising generating a current reward value based on the at least one job and a current value associated with the at least one
resource; generating a prospective reward value based on the at least one job and a prospective value associated with the at least one resource at a predetermined time; and scheduling the at least one job based on a comparison of the current reward value and the prospective reward value.

b.	A second reference, Ovsiankin et al., US 2015/0277980 A1, teaches a system that uses a predictive-optimization technique to facilitate distributed computation in a multi-tenant system. During operation, the system receives a job to be executed, wherein the job performs a MapReduce computation. Next, the system uses the predictive-optimization technique to determine resource-allocation parameters for the job based on associated input parameters to optimize an execution performance of the job, wherein the predictive-optimization technique uses a model that was trained running previous MapReduce jobs on the multi-tenant system.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 22, 2021